Citation Nr: 0837816	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-39 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected bronchitis from July 1, 1998, to April 13, 2003.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected bronchitis, beginning on April 14, 2003.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran performed active service from February 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the RO that implemented a decision of the Board in March 
2005, granting of service connection for bronchitis.  

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Prior to April 14, 2003, the service-connected bronchitis 
is shown to have required the use of intermittent 
inhalational therapy and to have been productive of a 
disability picture that nearly approximated that of FEV-1 or 
FEV-1/FVC limited from 71 to 80 percent or a DLCO (SB) 
limited from 66 to 80 percent of predicted.  

2.  Beginning on April 14, 2003, the service-connected 
bronchitis is shown to have required the use of daily 
inhalational therapy and to have been productive of a 
disability picture that more nearly approximates that of FEV-
1 or FEV-1/FVC limited from 56 to 70 percent or DLCO (SB) 
limited from 56 to 65 percent of predicted; pulmonary 
function test results even suggestive of a higher level of 
respiratory impairment manifested by a FEV-1 of 40 to 55 
percent of predicted, a FEV-1/FVC of 40 to 55 percent, a DLCO 
(SB) of 40 to 55 percent of predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) currently are not demonstrated.  


CONCLUSIONS OF LAW

1.  Prior to April 14, 2003, the criteria for the assignment 
of a 10 percent rating for the service-connected bronchitis 
were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.7, 4.97 including Diagnostic 
Codes (Codes) 6600 and 6602 (2007).  

2.  Beginning on April 14, 2003, the criteria for the 
assignment of a 30 percent rating for the service-connected 
bronchitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.97 
including Codes 6600 and 6602 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)), spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  

Consequently, there is no need to discuss whether VA met the 
increased duty to notify standard as enunciated in Vazquez-
Flores in claims of entitlement to a higher initial rating 
nor is there a need to remand initial rating claims for 
remedial notice pursuant to Vazquez-Flores.  

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  

There is not a scintilla of evidence of any VA error in 
notifying or assisting prejudices the appellant or reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.  



Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim. 
 Fenderson, supra.  

In an April 2005 rating decision, the grant of service 
connection for bronchitis was formally implemented by the RO 
(following the Board's grant in March 2005); assigned was a 
noncompensable rating under 38 C.F.R. § 4.97, Diagnostic Code 
(Code) 6600 (chronic bronchitis), effective on July 1, 1998.  
The same rating decision also assigned a 10 percent rating 
for bronchitis, beginning on April 14, 2003.  The 10 percent 
rating has since remained in effect.  
 
Under 38 C.F.R. § 4.97, Code 6600, a 10 percent evaluation is 
warranted when FEV-1 or FEV-1/FVC is 71 to 80 percent of 
predicted or DLCO (SB) is 66 to 80 percent of predicted.  

A 30 percent evaluation is warranted when FEV-1 or FEV-1/FVC 
is 56 to 70 percent of predicted or DLCO (SB) is 56 to 65 
percent of predicted.  

A 60 percent rating is warranted when FEV-1 is 40 to 55 
percent predicted, FEV-1/FVC is 40 to 55 percent, DLCO (SB) 
is 40 to 55 percent predicted, or maximum oxygen consumption 
is 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 100 percent evaluation requires FEV-1 less than 40 percent 
of predicted value; FEV-1/FVC less than 40 percent, DLCO (SB) 
less than 40 percent predicted, maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), cor pulmonale (right heart failure); 
right ventricular hypertrophy; pulmonary hypertension (shown 
by echocardiogram or cardiac catheterization), episode(s) of 
acute respiratory failure, or the need for outpatient oxygen 
therapy.  See 38 C.F.R. § 4.97.  

In every instance where the Rating Schedule does not provide 
a no percent evaluation for a diagnostic code, a no percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Under Code 6602 (for bronchial asthma), a 10 percent 
evaluation is assigned where there is a FEV-1 of 71 to 80 
percent of predicted value, or; a FEV-1/FVC of 71 to 80 
percent of predicted value, or; where intermittent 
inhalational or oral bronchodilator therapy is required.  

A 30 percent evaluation is assigned where there is a FEV-1 of 
56 to 70 percent of predicted value, or; a FEV-1/FVC of 56 to 
70 percent of predicted value, or; where daily inhalational 
or oral bronchodilator therapy is required, or; where 
inhalational anti-inflammatory medication is required. 

A 60 percent evaluation is warranted when FEV-1 is 40 to 55 
percent of predicted value, or; when FEV-1/FVC is 40 to 55 
percent of predicted value, or; when at least monthly visits 
to a physician are required for care of exacerbations, or; 
when intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids are required.  

A 100 percent evaluation is warranted for when FEV-1 is less 
than 40-percent of predicted value, or; when FEV-1/FVC is 
less than 40 percent, or; when more than one attack per week 
with episodes of respiratory failure, or; when there is a 
requirement for the daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications. In the absence of clinical findings of asthma at 
the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97.  

The results of the pulmonary function test used in assigning 
a disability rating are those after bronchodilation.  See 61 
Fed. Reg. 46,723 (September 5, 1996).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  
 
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  



Factual Background

With the applicable criteria in mind, the Board notes that 
the record since July 1, 1998, essentially includes several 
VA medical records, including outpatient treatment records 
and examination reports.  Private medical evidence dated 
during this time frame is also of record.  

A review of an October 1998 letter from a private physician 
notes that he claimed to have treated the veteran for several 
years for a chronic cough associated with chronic bronchitis.  
The veteran was noted to require the use of antibiotic 
treatment about four to five times a year.  

At his January1999 VA examination, the veteran supplied a 
history of chronic bronchitis.  He complained of having 
shortness of breath after taking approximately three steps.  
His medications included: Ipratropium inhaler and 
Triamcinolone inhaler.  His pulmonary function test (post-
bronchodilator) findings showed, in pertinent part, FEV-1 of 
84 percent and FEV-1/FVC of 81 percent.  A DLCO finding was 
not included.  Chronic bronchitis was diagnosed.  

A December 2000 private outpatient treatment record includes 
a diagnosis of bronchitis and history of chronic obstructive 
pulmonary disease (COPD).  The veteran reportedly was not 
using an inhaler anymore, as his had run out.  

The report of an April 14, 2003, VA respiratory examination 
shows that the veteran provided a history of using 
antibiotics three times in the past year for treatment of 
bronchitis.  He added that his private physician had informed 
him that he suffered from chronic bronchitis about four to 
five times a year.  His present medications used included: 
Fluticasone, Serevent, and Atrovent inhalers (all twice a 
day), and cough syrup as needed.  

The pulmonary function test (post-bronchodilator) findings 
showed, in pertinent part, FEV-1 of 80.1 percent and FEV-
1/FVC of 80 percent.  A DLCO finding was not included.  
Chronic bronchitis was diagnosed.  The examiner noted the 
presence of a mild restrictive defect, with positive 
bronchodilator response.  

A note dated in November 2003 from a private Doctor of 
Osteopathy shows that the veteran had been under her care for 
bronchial hyperactivity and COPD.  

A November 2003 VA outpatient treatment record shows the use 
of a Combivent inhaler two to three times a day.  

The results of full pulmonary function testing in December 
2003 by VA showed findings that included: FEV-1 of 76.2 
percent of predicted and FEV-1/FVC of 77 percent.  
Significantly, a DLCO finding of 58.2 percent of predicted 
was also recorded.  

The VA pulmonary function test (pre-bronchodilator) findings 
dated in February 2004 showed, in pertinent part, FEV-1 of 74 
percent and FEV-1/FVC of 76 percent.  A DLCO finding was not 
included.  Mild restrictive lung disease was noted, and 
chronic bronchitis was diagnosed.  

A June 2004 VA outpatient treatment record shows that the 
veteran medications included: Atrovent nebulizer (four times 
daily); and Combivent and antibiotics, both as needed.  
Chronic bronchitis was diagnosed.  

An April 2005 VA outpatient treatment record notes that acute 
bronchitis, COPD, and restrictive lung disease were being 
treated with antibiotics and many inhalers.  

The report of a November 2005 VA respiratory examination 
shows that the veteran complained of coughing up phlegm on a 
daily basis and shortness of breath on exertion.  The 
examiner parenthetically commented that the veteran had heart 
disease.  

The veteran's symptoms associated with his bronchitis were 
noted to require antibiotic treatment fours times a year.  
The medications used included: Fluticasone/Salmeterol 
inhalation disk twice a day, Albuterol with Ipratropium 
inhaler two puffs four times a day.  

The veteran's pulmonary function test findings (post-
bronchodilator) showed, in pertinent part, FEV-1 of 78.6 and 
FEV-1/FVC of 81 percent.  A DLCO finding was not included.  
Normal spirometry was reported.  

The diagnosis was that of restrictive lung disorder with mild 
functional impairment.  The examiner noted that the 
"normal" pulmonary function test findings might be 
secondary to the veteran being on daily medication.  


Analysis

After considering the entire record, including the medical 
evidence, to include the examination reports, the Board finds 
that the service-connected bronchitis is shown to have been 
productive of a disability picture that more nearly 
approximated criteria for the assignment of a 10 percent 
rating for the period from July 1, 1998 to April 13, 2003, 
and a rating of 30 percent beginning on April 14, 2003.  

Initially, the Board acknowledges that, for the period of 
this appeal, full pulmonary function testing results are not 
available for review.  However, significantly, the VA 
examination in January 1999 did record findings that were 
consistent with mild respiratory impairment and were nearly 
approaching the criteria for the assignment of a 10 percent 
rating that was subsequently documented by VA respiratory 
examination conducted on April 14, 2003.  

The Board in this regard is mindful of the February 2006 
assertions by the veteran's representative (see Appellant's 
Brief), that based upon certain medications utilized by the 
veteran for treatment of his chronic bronchitis, the use of 
Code 6602 for rating purposes should also here be considered, 
finds that from July 1, 1998, a rating of 10 percent should 
be awarded.  See also Butts, Pernorio, supra.  

As noted, the use of inhalers were reported in the course of 
the January 1999 VA examination.  For the period from July 1, 
1998, to April 13, 2004, a 10 percent rating, but noted 
higher, pursuant to Code 6602, is for application for the 
service-connected bronchitis.  During this period, it is not 
shown that the veteran was required to use either daily 
inhalational/oral bronchodilator therapy or inhalational 
anti-inflammatory medications.  

The Board in this regard finds that, beginning on April 14, 
2003, the VA examination results reflected increased 
respiratory impairment that more nearly approximated the 
criteria for the assignment of a 30 percent rating for the 
service-connected bronchitis.  Beginning with the findings 
reported as part of the April 14, 2003, VA respiratory 
examination, the veteran is shown to have utilized daily 
inhalational therapy.  

Such usage is also reported as part of a VA outpatient 
treatment record dated in June 2004 as well as during the 
course of the VA respiratory examination conducted in 
November 2005.  

At no time since April 14, 2003, has the use of intermittent 
(at least three per year) courses of systemic corticosteroids 
been medically documented.  The veteran is not shown to have 
been treated by a physician on at least a monthly basis for 
treatment of exacerbations.  

Significantly, the veteran's pulmonary function test results 
from December 2003 for the first time included a DCLO finding 
that was 58.2 percent of the predicted and could likely be 
traced back to the findings of the VA examination on April 
14, 2003.  

Hence, in resolving all reasonable doubt in the veteran's 
favor, beginning on April 14, 2003, an evaluation in excess 
of 30 percent, but not higher is found to be assignable for 
the service-connected lung disability.  




ORDER

Prior to April 13, 2003, an increased initial rating of 10 
percent rating for the service-connected bronchitis is 
granted, subject to the regulations governing the award of VA 
monetary benefits.  

Beginning on April 14, 2003, an increased rating of 30 
percent, but not higher for the service-connected bronchitis 
is granted, subject to the regulations governing the award of 
VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


